EXHIBIT 10.2
Progress Energy, Inc.


RESTRICTED STOCK UNIT AWARD AGREEMENT


Non-transferable


GRANT TO


name
(“Grantee”)


by Progress Energy, Inc. (the “Sponsor”) of xxx


Restricted Stock Units (the “Units”) representing the right to earn, on a
one-for-one basis, shares of the Sponsor’s common stock (“Stock”), pursuant to
and subject to the provisions of the Progress Energy, Inc. Amended and Restated
2007 Equity Incentive Plan (the “Plan”) and to the terms and conditions set
forth on the following pages of this award agreement (“Agreement”).  Capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Plan.


By accepting this award, Grantee shall be deemed to have agreed to the terms and
conditions of this Agreement and the Plan.  Unless vesting is accelerated as
provided in section 2 of the Terms and Conditions or otherwise in the discretion
of the Sponsor’s Committee on Organization and Compensation (“Committee”), the
Units shall vest (become non-forfeitable) on the third anniversary of the Grant
Date.
 
IN WITNESS WHEREOF, Progress Energy, Inc. has caused this Agreement to be
executed as of the Grant Date, as indicated below.


                                    PROGRESS ENERGY, INC.
 
       
 
_____________________________________
 
                                                                      By:
 
William D. Johnson
Chairman, Chief Executive Officer and President
 
 
                                                                           Grant
Date:  Month d,yyyy


 
 

 
TERMS AND CONDITIONS


1.  Grant of Units.  Each Unit represents the right to receive one share of the
Sponsor’s Stock on the terms set forth in this Agreement.
 
2.  Vesting of Units.  The Units have been credited to a bookkeeping account on
behalf of Grantee.  The Units will vest and become non-forfeitable on the
earliest to occur of the following (the “Vesting Date”):
 
(a)
As to all of the units, on the third anniversary of the Grant Date;

(b)
As to all of the Units, the termination of Grantee’s employment with the Company
due to death or Disability (as defined for purposes of Code Section 409A) at
least one year following the Grant Date;

 (c)
As to all of the Units, the involuntary termination of Grantee’s employment with
the Company due to Divestiture;

(d)
As to all of the Units, upon the occurrence of a Change in Control (as defined
for purposes of Code Section 409A), if the Units are not assumed by the
surviving company or equitably converted or substituted;

(e)
As to all of the Units, upon termination of Grantee’s employment by Sponsor
without Cause at any time after a Change in Control; or

(f)
As to all of the Units, upon Grantee’s Normal Retirement on or after attaining
age 65.  Upon Grantee’s Early Retirement on or after age 55 with 10 or more
years of service, a prorata percentage of the then-unvested Units, if any, will
vest based upon the number of full months elapsed between the Grant Date and the
date of Early Retirement, divided by 36.

 
If Grantee’s employment terminates prior to the Vesting Date for any reason
other than as described in (b), (c) or (e) or (f) above, Grantee shall forfeit
all right, title and interest in and to the then unvested Units as of the date
of such termination and the unvested Units will be reconveyed to the Sponsor
without further consideration or any act or action by Grantee.
 
3.  Conversion to Stock.  Unless the Units are forfeited prior to the Vesting
Date as provided in Section 2 above, the Units will be converted to Shares on
the later of (i) the Vesting Date, or (ii) if required to comply with Code
Section 409A and Treasury regulations and guidance with respect to such law, the
six-month anniversary of Grantee’s separation from service (the “Conversion
Date”).  Such Shares will be registered on the books of the Sponsor in Grantee’s
name as of the Conversion Date and delivered to Grantee within 30 days
thereafter, in certificated or uncertificated form, as the Participant shall
direct.
 
4.      Dividend Equivalents.  If and when cash dividends or other cash
distributions are paid with respect to the Stock while the Units are
outstanding, the dollar amount of such dividends or distributions with respect
to the number of Shares then underlying the Units will be paid to Grantee within
30 days after the date that dividends are paid to shareholders of the Sponsor.
 
5.  Rights as Stockholder.  Except for the right to receive Dividend Equivalents
as provided in Section 4 above, Grantee shall not have any rights as a
stockholder of the Sponsor with respect to the Units, including voting rights,
until conversion of the Units to shares of Stock.  Upon conversion of the Units
into shares of Stock, Grantee will obtain full voting and other rights as a
stockholder of the Sponsor.
 
6. Restrictions on Transfer.  The Units may not be sold, transferred, exchanged,
assigned, pledged, hypothecated or otherwise encumbered to or in favor of any
party other than the Company, or be subjected to any lien, obligation or
liability of Grantee to any other party other than the Company.
 
7.  No Right of Continued Employment.  Nothing in this Agreement shall interfere
with or limit in any way the right of the Company to terminate Grantee’s
employment at any time, nor confer upon Grantee any right to continue in the
employ of the Company.
 
8.  Payment of Taxes.  The Company has the authority and the right to deduct or
withhold, or require Grantee to remit to the employer, an amount sufficient to
satisfy federal, state, and local taxes (including Grantee’s FICA obligation)
required by law to be withheld with respect to any taxable event arising as a
result of the vesting or settlement of the Units.  The obligations of the
Sponsor under this Agreement will be conditional on such payment or
arrangements, and the Sponsor, and, where applicable, its Affiliates will, to
the extent permitted by law, have the right to deduct any such
 
taxes from any payment of any kind otherwise due to Grantee.  Grantee hereby
authorizes the Company to instruct a third party broker or plan administrator to
sell Shares earned by Grantee upon settlement of the Units in an amount
sufficient to satisfy the amount required to be withheld for tax purposes, and
to remit the cash proceeds from such sale to the Company.
 
9.  Amendment.  The Committee may amend, modify or terminate this Agreement
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.
 
10.  Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.
 
11.  Successors.  This Agreement shall be binding upon any successor of the
Sponsor, in accordance with the terms of this Agreement and the Plan.
 
12.  Severability.  If any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.
 
13. Notice.  Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid.  Notices to the Sponsor must be
addressed to:
 
Progress Energy, Inc.
410 South Wilmington Street
Raleigh, NC 27601
Attn: General Counsel
 
or any other address designated by the Sponsor in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Sponsor, or at any other address given by Grantee in a written
notice to the Sponsor.
